In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-230 CR

 ______________________


ALEXANDER JERVON MCMILLON, Appellant


V.


THE STATE OF TEXAS, Appellees




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 06-12-11847-CR




MEMORANDUM OPINION

	On April 7, 2008, the trial court sentenced Alexander Jervon McMillon on a
conviction for aggravated sexual assault of a child.  McMillon filed a notice of appeal on
May 6, 2008.  The trial court entered a certification of the defendant's right to appeal in
which the court certified that this is a plea-bargain case and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's
certification to the Court of Appeals.
	On May 13, 2008, we notified the parties that we would dismiss the appeal  unless an
amended certification was filed within fifteen days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been supplemented
with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
									DAVID GAULTNEY
										Justice

 

Opinion Delivered June 25, 2008
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.